Citation Nr: 0725643	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities.

2.  Entitlement to service connection for bilateral shoulder 
disabilities to include degenerative joint disease.

3.  Entitlement to service connection for a cervical spine 
disability to include degenerative joint and/or disc disease.

4.  Entitlement to service connection for bilateral knee 
disabilities.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to November 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This case has been transferred to the RO in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the service medical records show that the veteran 
received treatment for various musculoskeletal complaints 
during military service.  Specifically, to the shoulders, 
back, and neck.  While there is no evidence of specific 
treatment for the knees or legs during service or thereafter, 
it is not clear from the record if the veteran's current 
musculoskeletal complaints are indicative of systemic 
disease.  Moreover, it is indicated that he was a paratrooper 
in service.  In light of the veteran's medical history, 
medical opinion and examination are needed to help in the 
determination of the veteran's claims.  

It is noted in some of the records on file that the appellant 
had joint pain since service.  When seen at a private 
facility in September 2000, it was noted that there was some 
evidence of old injury to the cervical spine.  Further review 
and opinion is needed.

Moreover, the veteran reports that he applied for benefits 
from the Tennessee Disability Determination Section.  It is 
indicated that this also was a request for Social Security 
benefits.  In July 2003, the RO requested records from 
Tennessee Disability Determination Section, but apparently 
did not receive a response.  The Board notes that the veteran 
has moved from Tennessee and it is not clear if he 
transferred his request for benefits Pennsylvania.  Further 
clarification is needed.  It should also be determined if a 
Social Security Administration determination has been made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the 
veteran was granted Social Security 
Administration (SSA) benefits or Tennessee 
or other state disability or workman's 
compensation benefits and, if so, request 
a copy of the decision(s) awarding 
disability benefits and the evidence on 
which that grant was based.  Appellant's 
assistance in identifying and obtaining 
these records should be requested as 
needed.

2.  An appropriate VA examination should 
be conducted to determine the nature, 
severity and etiology of the various 
claimed musculoskeletal disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
veteran's in-service treatment for the 
variously diagnosed disabilities.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current disability of the 
neck, back, shoulders, legs, or knees were 
incurred during his military service or is 
related to event or occurrence therein.  
If this cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report.  
The examiner should provide a rationale 
for all opinions expressed.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




